Exhibit 10.2

VOTING SUPPORT AGREEMENT

VOTING SUPPORT AGREEMENT, dated as of September 8, 2020 (this “Agreement”), by
and among HAYMAKER ACQUISITION CORP. II, a Delaware corporation (“HYAC”), and
each of the shareholders of the Company whose names appear on the signature
pages of this Agreement (each, a “Shareholder” and, collectively, the
“Shareholders”).

WHEREAS, HYAC, Arko Holdings Ltd. (the “Company”), ARKO Corp. (“Parentco”),
Punch US Sub, Inc. (“Merger Sub I”), and Punch Sub Ltd. (“Merger Sub II”)
propose to enter into, concurrently herewith, a business combination agreement
(the “BCA”; capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the BCA), a copy of which has been made
available to each Shareholder, which provides, among other things, that, upon
the terms and subject to the conditions thereof, HYAC, the Company, Merger Sub I
and Merger Sub II shall enter into a business combination;

WHEREAS, as of the date hereof, each Shareholder owns of record or beneficially
the number of Company Shares as set forth opposite such Shareholder’s name on
Exhibit A hereto (all such Company Shares or other Company securities of which
ownership of record or the power to vote is now held or hereafter acquired by
the Shareholders prior to the termination of this Agreement being referred to
herein as the “Shares”);

WHEREAS, the Company Board has provided the Company Board Approval; and

WHEREAS, in order to induce Parentco, HYAC, Merger Sub I and Merger Sub II to
enter into the BCA, the Shareholders are executing and delivering this Agreement
to HYAC.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

1. Agreement to Vote. Each Shareholder, by this Agreement, solely with respect
to such Shareholder’s Shares and in such Shareholder’s capacity as a shareholder
of the Company, severally and not jointly, hereby agrees (and agrees to execute
such documents or certificates evidencing such agreement as HYAC may reasonably
request in connection therewith), if (and only if) each of the Approval
Conditions shall have been met, to vote, in person, by proxy or voting card (and
to be counted as present thereat for purposes of calculating a quorum), at any
meeting of the shareholders of the Company (including any adjournment or
postponement thereof), and in any action by written consent of the shareholders
of the Company, all of such Shareholder’s Shares (a) in favor of the approval
and adoption of the BCA, the Transaction Documents, and the transactions
contemplated by the BCA and the Transaction Documents, including the Second
Merger, (b) in favor of any other matter reasonably necessary to the
consummation of the transactions contemplated by the BCA and considered and
voted upon by the shareholders of the Company, (c) in favor of any proposal to
adjourn or postpone to a later date any meeting of the shareholders of the
Company at which any of the foregoing matters are submitted for consideration
and vote of the shareholders of the Company if there are not sufficient votes
for approval of any such matters on the date on which the meeting is held, and
(d) against any action, agreement or transaction (other than the BCA or the
transactions contemplated thereby) or proposal that would reasonably be expected
to (i) prevent, impede, delay, or adversely affect in any material respect the
transactions contemplated by the BCA or any Transaction Document or (ii) result
in the failure

 

1



--------------------------------------------------------------------------------

of the transactions contemplated by the BCA to be consummated. Each Shareholder
acknowledges receipt and review of a copy of the BCA. For purposes of this
Agreement, “Approval Conditions” shall mean (x) there shall not have been any
amendment or modification to the Merger Consideration payable under the BCA to
the Shareholders without the Company Board’s consent and (y) the Company Board
did not, in compliance with the provisions of the BCA, effect a Company Adverse
Approval Change.

2. Transfer of Shares. Each Shareholder, severally and not jointly, agrees that
it shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), permit the creation of any lien, pledge, dispose of or
otherwise encumber any of the Shares or otherwise agree to do any of the
foregoing (unless the transferee agrees to be bound by this Agreement pursuant
to a joinder agreement reasonably acceptable to HYAC), (b) deposit any Shares
into a voting trust or enter into a voting agreement or arrangement or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement, (c) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect acquisition or sale,
assignment, transfer (including by operation of law) or other disposition of any
Shares (unless the transferee agrees to be bound by this Agreement pursuant to a
joinder agreement reasonably acceptable to HYAC), or (d) take any action that
would have the effect of preventing or disabling the Shareholder from performing
its obligations hereunder.

3. No Solicitation of Transactions. Subject to Section 8(n), each Shareholder,
severally and not jointly, agrees that such Shareholder shall (a) be deemed a
Representative of the Company for purposes of Section 6.06(a) of the BCA,
(b) not, directly or indirectly, including through any Representative of such
Shareholder, take any action in violation of Section 6.06(a) of the BCA
(including any action which the Company is obligated pursuant to Section 6.06(a)
of the BCA to instruct its Representatives to cease or not to take), and (c) if
such Shareholder receives a Company Acquisition Proposal or other offer,
proposal, or request described in clause (1) of Section 6.06(a)(ii) of the BCA,
provide to the Company notice of such proposal in order for the Company to be
able to provide the notice required to be made by it pursuant to such section of
the BCA within the timeframe required by such section of the BCA (unless notice
has already been provided to HYAC pursuant to such section of the BCA).

4. Merger Consideration. Morris Willner agrees, for himself and on behalf of any
of his Affiliates holding Shares, to elect to receive not more than 10% of the
aggregate Merger Consideration payable to him and his Affiliates in the form of
cash (and agrees to execute such election forms and other documents or
certificates evidencing such election as HYAC may reasonably request in
connection therewith).

5. Representations and Warranties. Each Shareholder, severally and not jointly,
represents and warrants to HYAC as follows:

(a) The execution, delivery and performance by such Shareholder of this
Agreement and the consummation by such Shareholder of the transactions
contemplated hereby do not and will not (i) conflict with or violate any United
States or non-United States statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order applicable to such
Shareholder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or entity,
(iii) result in the creation of any Lien on any Shares or (iv) if the
Shareholder is not a natural person, conflict with or result in a breach of or
constitute a default under any provision of such Shareholder’s Organizational
Documents.

 

2



--------------------------------------------------------------------------------

(b) Such Shareholder owns of record and has good, valid and marketable title to
the Shares set forth opposite the Shareholder’s name on Exhibit A free and clear
of any Lien (other than pursuant to this Agreement or transfer restrictions
under applicable securities laws or the Organizational Documents of the Company
or such Shareholder) and has the sole power (as currently in effect) to vote and
full right, power and authority to sell, transfer and deliver such Shares, and
such Shareholder does not own, directly or indirectly, any Shares that are not
reflected on Exhibit A.

(c) Such Shareholder has the power, authority and capacity to execute, deliver
and perform this Agreement, and this Agreement has been duly authorized,
executed and delivered by such Shareholder.

(d) Such Shareholder understands that the shares of Parentco Common Stock to be
issued to them under the BCA will be issued in a transaction not involving any
public offering within the meaning of the Securities Act and that the offer and
sale of such Parentco Common Stock will not have been, as of the Closing,
registered under the Securities Act. Such Shareholder understands that his or
its shares of Parentco Common Stock may not be resold, transferred, pledged or
otherwise disposed of by him or it absent an effective registration statement
under the Securities Act, except (i) to Parentco or a subsidiary thereof,
(ii) to non-U.S. persons pursuant to offers and sales that occur outside the
United States within the meaning of Regulation S under the Securities Act or
(iii) pursuant to another applicable exemption from the registration
requirements of the Securities Act, and that any book-entry position or
certificates representing such shares of Parentco Common Stock shall contain a
legend to such effect. Such Shareholder is “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act, and is
able to bear any economic risks associated with the transactions contemplated by
the Transaction Documents. Such Shareholder is acquiring the shares of Parentco
Common Stock as provided in the Transaction Documents solely for investment for
its own account, and not with a view to, or for sale in connection with, any
distribution thereof in violation of applicable state and federal securities
Laws. Such Shareholder has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of his
or its investment in Parentco Common Stock and is capable of bearing the
economic risks of such investment, including a complete loss of his or its
investment in Parentco Common Stock.

6. Terminated Agreements. Each Shareholder hereby terminates (for itself and on
behalf of each of its Affiliates) all of the agreements between itself or any of
its Affiliates and the Company or any Company Subsidiary (the “Terminated
Agreements”), including those agreements set forth on Exhibit B attached hereto,
effective as of, or immediately prior to, the Closing. Upon such termination,
the Terminated Agreements shall be of no further force and effect, and none of
the parties thereto shall have any further rights or obligations thereunder.
Each Shareholder shall take, or cause to be taken, such other actions as may be
necessary to effect the foregoing. Notwithstanding the termination of the
Terminated Agreements, the provisions of the Terminated Agreements set forth on
Exhibit C attached hereto shall continue in full force and effect following the
Closing until such payments are paid in full.

7. Termination. This Agreement and the obligations of the Shareholders under
this Agreement shall automatically terminate upon the earliest of (a) the
Closing (provided that, notwithstanding the foregoing, the provisions of
Section 5(d), Section 6, and Section 8 shall survive the Closing); (b) the
termination of the BCA in accordance with its terms; and (c) the mutual
agreement of HYAC and Shareholders holding a majority in interest of the Shares
held by

 

3



--------------------------------------------------------------------------------

all Shareholders. Upon termination or expiration of this Agreement, no party
shall have any further obligations or liabilities under this Agreement;
provided, however, such termination or expiration shall not relieve any party
from liability for any willful breach of this Agreement occurring prior to
termination

8. Miscellaneous.

(a) Except as otherwise provided herein or in any Transaction Document, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated hereby are
consummated.

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by telecopy or e-mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 8(b)):

If to HYAC, to it at:

Haymaker Acquisition Corp. II

650 Fifth Avenue, 10th Floor

New York, NY 10019

Attention: Christopher Bradley

Email: cbradley@mistralequity.com

with a copy (which shall not constitute effective notice) to:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attention: Sidney Burke

Email: sidney.burke@dlapiper.com

Gornitzky & Co.

45 Rothschild Blvd.

Tel Aviv, Israel 6578403

Attention: Chaim Friedland, Adv., Yair Shiloni, Adv. and Ari Fried, Adv.

Email: friedland@gornitzky.com; shiloni@gornitzky.com; arif@gornitzky.com

If to a Shareholder, to the address set forth for such Shareholder on the
signature page hereof, with a copy (which shall not constitute effective notice)
to:

Greenberg Traurig, P.A.

333 SE 2nd Ave., Suite 4400

Miami, FL 33131

Attention: Alan I. Annex, Esq.

Email: annexa@gtlaw.com

S. Friedman & Co.

2 Weizmann Street

 

4



--------------------------------------------------------------------------------

Tel Aviv 6423902, Israel

Attention: Arnon Mainfeld, Adv. and Sarit Molcho, Adv.

Email: arnonm@friedman.co.il; saritm@friedman.co.il

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the Transactions be
consummated as originally contemplated to the fullest extent possible.

(d) This Agreement and the other Transaction Documents constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. This
Agreement shall not be assigned (whether pursuant to a merger, by operation of
Law or otherwise).

(e) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. No Shareholder shall be liable
for the breach by any other Shareholder of this Agreement.

(f) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware applicable to contracts executed in and to be
performed in that state.

(g) All actions and proceedings arising out of or relating to this Agreement
shall be heard and determined exclusively in any Delaware Chancery Court, or if
such court does not have subject matter jurisdiction, any state or federal court
located in the State of Delaware. The parties hereto hereby (a) submit to the
exclusive jurisdiction of the Delaware Chancery Court for the purpose of any
Action arising out of or relating to this Agreement brought by any party hereto,
and (b) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Transactions may not be enforced in or by any of the
above-named courts.

(h) EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8(h).

 

5



--------------------------------------------------------------------------------

(i) The parties agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof, and,
accordingly, that the parties shall be entitled to an injunction or injunctions,
specific performance, and other equitable relief to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in the Delaware Chancery Court or, if that court does not have subject
matter jurisdiction, any state or federal court located in the State of Delaware
without proof of actual damages or otherwise, in addition to any other remedy to
which they are entitled at Law or in equity. Each of the parties hereby further
waives (a) any defense in any action for specific performance that a remedy at
Law would be adequate and (b) any requirement under any Law to post security or
a bond as a prerequisite to obtaining equitable relief.

(j) This Agreement may be executed and delivered (including by facsimile or
electronic transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

(k) Without further consideration, each party shall use commercially reasonable
efforts to execute and deliver or cause to be executed and delivered such
additional documents and instruments and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.

(l) This Agreement shall not be effective or binding upon any Shareholder until
such time as the BCA is executed by each of the parties thereto.

(m) Nothing contained in this Agreement shall be deemed to vest in HYAC any
direct or indirect ownership or incidence of ownership of or with respect to any
Shares. All rights, ownership and economic benefits of and relating to the
Shares shall remain vested in and belong to each respective Shareholder, and
HYAC shall not have any authority to direct such Shareholder in the voting or
disposition of any of the Shares, except as otherwise expressly provided herein.

(n) Notwithstanding the foregoing, the restrictions and covenants of the
Shareholders hereunder shall not be binding, and shall have no effect, in any
way with respect to any director or officer of the Company or any of its
subsidiaries in such Person’s capacity as such a director or officer, nor shall
any action taken by any such director or officer in his or her capacity as such
be deemed a breach by any Shareholder of this Agreement. Nothing herein will be
construed to prohibit, limit or restrict any Shareholder from exercising his
fiduciary duties as an officer or director to the Company or its shareholders.
Notwithstanding the foregoing, nothing herein shall be construed to limit or
restrict any obligations that a Shareholder may have as a director or officer of
the Company or any of its subsidiaries pursuant to the BCA.

(o) The parties hereto acknowledge and agree that the provisions of Section 5.03
(Claims Against Trust Fund) of the BCA shall apply to this Agreement and the
parties hereto mutatis mutandis.

signature pages follow

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HAYMAKER ACQUISITION CORP. II By:  

/s/ Christopher Bradley

Name:   Christopher Bradley Title:  

[Signature Page – Voting Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDERS:     Vilna Holdings     By:  

/s/ Morris Willner

    Name:   Morris Willner     Title:  

/s/ Morris Willner

Morris Willner

Notice information:

Address:

1926 Coffee Pot Boulevard NE                        

St. Petersburg, FL 33704                                  

Attention: Morris Willner

Email: morris@wrdc.net

[Signature Page – Voting Support Agreement]



--------------------------------------------------------------------------------

The undersigned hereby consents to the termination of each Terminated Agreement
to which the undersigned or any of its Affiliates is a party, effective in
accordance with Section 6. The provisions of Section 8 shall apply mutatis
mutandis to this consent.

 

WRDC Enterprises, LLC By:  

/s/ Morris Willner

Name: Morris Willner Title:  

[Signature Page – Voting Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Shares

 

Shareholder    Number of
Shares  

Morris Willner

     233,881,788  

Vilna Holdings

     20,515,946  



--------------------------------------------------------------------------------

Exhibit B

 

1.

Management Services Agreement, dated January 4, 2015, by and between WRDC
Enterprises, LLC and GPM Investments, LLC, as amended by the first amendment
effective as of December 31, 2017.



--------------------------------------------------------------------------------

Exhibit C

 

1.

Subject to the provisions of such agreement, the following payment obligations
under the Management Services Agreement, dated January 4, 2015, by and between
WRDC Enterprises, LLC and GPM Investments, LLC, as amended by the first
amendment effective as of December 31, 2017:

 

  •  

Accrued but unpaid management fees (pro rated for the period prior to the
Closing) and reimbursement for expenses incurred prior to the Closing.

 

  •  

The Incentive Payment (as defined in such agreement) in respect of calendar year
2020 (for the full calendar year 2020, regardless of when the Closing occurs).

 

  •  

Any indemnification undertakings contained in such agreement (solely with
respect to actions or events occurring prior to the Closing).